NUMBER 13-02-302-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



AMADOR ANZUALDA, JR.,	Appellant,


v.

THE STATE OF TEXAS,	Appellee.


On appeal from the 24th District Court
of Calhoun County, Texas.




O P I N I O N

Before Chief Justice Valdez and Justices Rodriguez and Castillo

Opinion by Justice Castillo


 A jury convicted appellant Amador Anzualda, Jr. of murder.  It assessed his
punishment at confinement in the Institutional Division of the Texas Department of
Criminal Justice for ninety-nine years and imposed a $10,000 fine.  By one issue,
Anzualda asserts that the trial court abused its discretion in admitting as evidence
incriminating letters he wrote from jail detailing his involvement in the murder.  We
affirm.  
I.  APPLICABLE APPELLATE RULES


 Anzualda filed a timely notice of appeal on April 26, 2002.  The rules of
appellate procedure governing how appeals proceed in criminal cases were amended
effective January 1, 2003.  Generally, rules altering procedure do not fall within the
prohibition in the Texas Constitution against retroactive application of laws that disturb
vested, substantive rights.  See Tex. Const. art. I, § 16; see also Ibarra v. State,
11 S.W.3d 189, 192 (Tex. Crim. App. 1999).  Therefore, this Court applies the
current rules of appellate procedure to this appeal.  We may not affirm or reverse a
judgment or dismiss an appeal for formal defects or irregularities in appellate procedure
without allowing a reasonable time to correct or amend the defects or irregularities. 
Tex. R. App. P. 44.3.  We also are prohibited from affirming or reversing a judgment
or dismissing an appeal if the record prevents the proper presentation of an appeal and
can be corrected by the trial court.  Tex. R. App. P. 44.4(a).  Accordingly, we abated
the appeal on July 21, 2003 and ordered a supplemental record to include, in
compliance with rule 25.2(a)(2), the trial court's certification of Anzualda's right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  We received a supplemental record on
July 30, 2003 that includes the trial court's certification of Anzualda's right of appeal. 
We now turn to the merits.  
II.  WAIVER

	Anzualda challenges the admission in evidence of State's
exhibits 53A, 53B, 54A and 54B.  The State offered two letters Anzualda wrote from
jail to an attorney who represented a co-defendant charged by separate indictment
with the same murder.  Anzualda objected to their admission as follows: 
	[W]hile he may have extensive experience identifying the handwriting of
Amador Anzualda, he has testified himself that they contained more than
one mistruth, although there might be some truths in there, it contains
more than some untruths, and the purpose for them offering this is that
it's true, and if - if he already knows some of the facts in there are not
true, and he is testifying to that, then this is hearsay and unreliable and
would serve no purpose other than to confuse the jury, and they will
never know which portions were true and which portions were not true. 
Anzualda asserted the same objection to admission of the envelopes in which the
letters were mailed. (1)  The trial court overruled the objections and admitted the four
exhibits.  
	On appeal, however, Anzualda asserts that the trial court abused its discretion
in admitting the letters and envelopes because they were protected under the attorney-client privilege.  Anzualda did not object in the trial court on the basis of attorney-client
privilege.  Error is not preserved when the trial objection differs from the complaint
raised on appeal.  Martinez v. State, 867 S.W.2d 30, 40 (Tex. Crim. App. 1993);
Coffey v. State, 796 S.W.2d 175, 180 (Tex. Crim. App. 1990).  Even a claim of
attorney-client privilege is subject to this general waiver rule.  Saur v. State,
918 S.W.2d 64, 66 (Tex. App.-San Antonio 1996, no pet.).  Anzualda did not
preserve error for review on the basis of attorney-client privilege.  See id.  
	We overrule Anzualda's sole issue.  We affirm the judgment of conviction. 


								ERRLINDA CASTILLO
								Justice

Publish.
Tex. R. App. P. 47.2(b).

Opinion delivered and filed
this 28th day of August, 2003.  
1.  The letters are exhibits 53A and 54A and the envelopes are exhibits 53B and 54B.